Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The allowance is prepared in response to the board decision filed 01/20/2022.
Claims 1-2 and 4-20 are allowed.
Claim 3 is cancelled. 


Reasons for Allowance

Claims 1-2 and 4-20 are allowed; renumbered 1-19.	
The following is an examiner’s statement of reasons for allowance: the prior art of record do not teach or suggest “providing a template store, the template store including one or more user defined templates for presenting content of an email message, including a first user defined template defined by a first user; upon determining the first user defined template is applicable to the first email message, generating a presentation of the first email message according to the first user defined template, wherein the presentation of the first email message includes a user actionable control to conduct at least one user action based on the content of the email message and defined by the first user-defined template, and includes at least some content of the first email message and excludes at least some content of the first email message.” in light of other features described in independent claims 1, 12 and 118.
Although Brune describes custom templates in a custom template database and a template engine generating a notification, Brune is silent with respect to the content of the notification. The targeted emails do not include or exclude information from a separate (original or first) email message, and do not include links or other user-.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196.  The examiner can normally be reached on M_F 8:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.W/
Ayele Woldemariam
Examiner
Art Unit 2447
1/31/2022

/SURAJ M JOSHI/Primary Examiner, Art Unit 2447